DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Response to Amendment
The amendment filed October 25, 2021 has been entered.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Halperin (U.S. 8,403,865 B2) (hereinafter – Halperin)
Gavish (U.S. 2004/0116784 A1) (hereinafter – Gavish).
	Re. Claims 1, 11, and 17: Halperin teaches an invention for monitoring and treating respiratory distress in a patient, wherein the respiratory distress comprises one or more of asthma and chronic obstructive pulmonary disease as required by claim 17 (Abstract: “A method is provided for predicting an onset of an asthma attack”) comprising: 
one or more non-invasive monitoring devices configured to acquire patient condition signals indicative of a state of the respiratory distress (Fig. 2: motion sensor 30, acoustic sensor 110, temperature sensor 380; Col. 15: “… a method for monitoring a chronic medical condition comprises non-invasively monitoring at least one breathing pattern and/or at least one heartbeat pattern of a subject…”);
the patient condition signals including 
a blood pressure signal indicative of a blood pressure of the patient (Fig. 2: blood pressure analysis module 29), 
a cardiac signal indicative of cardiac cycles of the patient (Fig. 2: heartbeat pattern analysis module 23), and
a physical state signal indicative of a physical state of the patient (Fig. 2: any of the modules shown may read upon a “physical state signal”); and
a respiratory distress monitoring circuit figured to be communicatively coupled to the one or more non-invasive monitoring devices and to monitor the state of the respiratory distress using the patient condition signals (Fig. 2, control unit 14, data acquisition module 20, pattern analysis module 16, coupled to sensors cited prior), 
the respiratory distress monitoring circuit including:
a signal processing circuit configured to process the patient condition signals and to generate patient condition parameters indicative of the state of the respiratory distress using the patient condition signals (Fig. 2: various analysis modules, described in Col. 41-42),
the patient condition parameters including a physical state parameter (Fig. 2: any physical conditions monitored by various sensors and analysis modules).
Halperin does not explicitly teach the patient condition parameters including a baroreflex sensitivity.
Gavish teaches a system which includes processing a baroreflex sensitivity (Paragraph 0041: “… baroreflex sensitivity can be monitored non-invasively by detecting respiratory modulation of the heart rate and/or skin blood volume changes…”).  Gavish teaches analogous art in the technology of monitoring cardiac and pulmonary diseases (Paragraphs 0030-0031).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to include calculation of baroreflex sensitivity (BRS) from patient condition signals as taught by Gavish, the motivation being that since both Halperin and Gavish are concerned with monitoring cardiac and breathing activity, Gavish establishes that a measure of BRS is a benefit-related variable (Paragraphs 0041, 0070) that is clinically significant in cardiovascular and pulmonary diseases (Paragraph 0030).  
Halperin further teaches:
the physical state parameter indicating an activity level or a posture of the patient (Col. 17, lines 40-50: restlessness monitored via body movement; Col. 52, lines 20-33: motion sensor 30 monitors body posture; Fig. 2: any sensors or modules shown which can identify an “activity” of the patient, which is interpreted as, broadly, a condition in which things are happening or being done).
Gavish teaches the BRS parameter is a measure of the BRS of the patient (Paragraph 0041, see above).  Examiner further notes that such a measurement of BRS is a function of physical state parameters monitored by Halperin (Halperin, Col. 17, lines 51-53: respiration, heart rate, and coughing are measured, each of which can also be interpreted to indicating an activity level).  Additionally or alternatively, Gavish also teaches physical state parameters from which BRS is derived (Fig. 2: health status sensor 34, sensor 32; Fig. 4: respiration signals, heart rate, skin pulse volume).
Halperin further teaches:
a respiratory distress analyzer including a parameter analysis circuit (Fig. 2: cough analysis module 26, breathing sensor 30, acoustic sensor 110, pattern analysis module 16, described in Col. 48: coughing and wheezing analysis, i.e., respiratory distress) and 
a notification circuit (Col. 42: “User interface 24 is adapted to notify subject 12 and/or a healthcare worker of the predicted or occurring episode”) 
the parameter analysis circuit configured to produce a patient condition metric being a linear or nonlinear function of the patient condition parameters (Col. 45: “… pattern analysis module 16 uses statistical methods, such as linear prediction or outlier analysis, to remove non-breathing related and non-heartbeat-related motion from the signal;” Col. 62: Combined Score algorithm)
and to perform at least one of prediction or detection of an exacerbation of the respiratory distress based on the patient condition metric (Fig. 18, prediction step 320; Abstract: The method includes sensing at least one parameter… and predicting the onset of the asthma attack at least in part responsively to the sensed parameter),
the notification circuit configured to produce an alert notifying a result of the performance of the at least one of prediction or detection (Col. 53-54: sensing parameters, predicting onset, notifying subject if parameter exceeds a threshold value).
Re. Claims 2 and 12: Halperin in view of Gavish teach the invention according to claims 1 and 11.  Halperin further teaches the invention comprising: 
a therapy device configured to deliver one or more therapies treating the respiratory distress (Fig. 2, drug administration device);
and a control circuit configured to control the delivery of the one or more therapies based on the patient condition metric (Col. 57: “… system 10 takes the drug treatment information into account when determining the dosage and/or drug administration timing information that the system provides to drug administration device 266… system 10 is used in an automatic closed-loop with drug administration device 266… System 10 monitors the clinical effect of the drug, and provides feedback to the drug administration device to maintain or update the drug dosage”).
Re. Claims 3 and 18: Halperin in view of Gavish teach the invention according to claims 1 and 17.  Halperin further teaches the invention wherein the one or more non-invasive monitoring devices are configured to sense one or more physiological marker signals indicative of one or more physiological markers of the respiratory distress (Col. 17: “… coughing episodes associated with approaching or occurring clinical episodes are detected and/or assessed. In asthma, mild coughing is often an important early pre-episode marker indicating an upcoming onset of a clinical asthma episode”).
Re. Claim 19: Halperin in view of Gavish teach the invention according to claim 18.  Halperin further teaches the invention receiving one or more of environmental information related to the state of the respiratory distress or user-input data related to the state of the respiratory distress; and monitoring the state of the respiratory distress using the one or more physiological marker signals and the one or more of the environmental information or the user-input data (Col. 57: “… system 10 is configured to determine the optimal level of humidity in the room in which the subject is, in order to optimize one or more physiological parameters of the subject, and to drive a vaporizer or other humidifying device to appropriately control the humidity.  Further alternatively or additionally, system 10 is configured to determine the optimal room temperature, in order to optimize one or more physiological parameters of the subject, and to drive an air conditioner and/or heater to appropriately control the temperature”).

Claim 4-10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Halperin (U.S. 8,403,865 B2) (hereinafter – Halperin)
Gavish (U.S. 2004/0116784 A1) (hereinafter – Gavish)
Schwartz et al. (WO 2016/019250 A1) (hereinafter – Schwartz)
Re. Claim 4: Halperin in view of Gavish teach the invention according to claim 3.  Halperin and Gavish do not teach the invention further comprising a sleep sensor configured to sense whether the patient is sleeping.  
Schwartz teaches an activity sensor configured to sense an activity level of the patient or a sleep sensor configured to sense whether the patient is sleeping (Paragraph 0064: “According to aspects there is provided, a system for assessing a sleep state of a subject”).  Schwartz teaches a modular monitoring solution with a wide range of applications, including analyzing respiratory distress (Paragraphs 0149, 0201).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to include a sleep sensor to detect whether or not the patient is sleeping, the motivation being that since Halperin teaches a device which preferentially analyzes respiratory issues while sleeping (Col. 17: “… parameters such as respiration, heart rate, and/or coughing are monitored during sleep at night”), it would have been obvious to one skilled in the art to have included an explicit sensor which detects a sleep state of a subject as taught by Schwartz to more accurately determine the onset of sleep and to monitor sleep-specific breathing issues such as those listed by Schwartz (Paragraph 0067, Paragraph 0201).
The above-cited portions of Halperin read upon the remaining limitations of “a signal processing controller configured to adjust the processing of the patient condition signals based on the activity of the patient or whether the patient is sleeping” since there is preferential analysis of issues during sleep, thus necessarily requiring an adjustment of processing of signals.
Re. Claim 5: Halperin, Gavish, and Schwartz teach the invention according to claim 4.  Halperin further teaches the parameter analysis circuit is configured to perform at least one of prediction or detection of an exacerbation of chronic obstructive pulmonary disease (COPD) based on the patient condition metric (Claim 41: “Apparatus for predicting an onset of a clinical episode…;” Claim 48: “… wherein the clinical episode is selected from the list consisting of… chronic obstructive pulmonary disease…;” Examiner further notes that the interpretation of detection of “an exacerbation… COPD” reads on detection of any symptoms related to COPD without having to explicitly recite COPD, which include, e.g., coughing, shortness of breath, wheezing, etc.…).
Re. Claim 6: Halperin, Gavish, and Schwartz teaches the invention according to claim 5.  Halperin teaches the invention further comprising one or more of an environmental information input configured to receive environmental information related to the state of the respiratory distress or a user input configured to receive user-input data related to the state of the respiratory distress, and the parameter analysis circuit is configured to determine the state of the respiratory distress based the one or more patient condition parameters and one or more of the received environmental information or the user-input data (Col. 57: “… system 10 is configured to determine the optimal level of humidity in the room in which the subject is, in order to optimize one or more physiological parameters of the subject, and to drive a vaporizer or other humidifying device to appropriately control the humidity.  Further alternatively or additionally, system 10 is configured to determine the optimal room temperature, in order to optimize one or more physiological parameters of the subject, and to drive an air conditioner and/or heater to appropriately control the temperature”).
Re. Claims 7 and 13: Halperin in view of Gavish teach the invention according to claims 1 and 11.  Halperin and Gavish do not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more passive monitors configured to identify the patient and to sense one or more signals of the patient condition signals from the identified patient.
Schwartz teaches the invention wherein the one or more non-invasive monitoring devices comprise one or more passive monitors configured to identify the patient and to sense one or more signals of the patient condition signals from the identified patient (Paragraph 0300: “In aspects, the BAN (body area network) may implicitly extend to a recognized user device… when that entity enters the range of the BAN. Thus one or more signals, metrics, identification records, etc. relating to the subject or monitoring session may automatically start streaming to the user device upon recognition”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin in view of Schwartz to have also included one or more passive monitors to identify the patient and sense one or more signals of the patient condition signals from the identified patient as taught by Schwartz, the motivation being that such a configuration may be advantageous to seamlessly bringing new users into a monitoring session without requiring extensive effort on the part of the user (Paragraph 0300).
Re. Claims 8, 10, 14, and 16: Halperin in view of Gavish teach the invention according to claims 1 and 11.  Halperin and Gavish do not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more wearable monitors configured to be worn by the patient (wherein the one or more non-invasive monitoring devices comprise one or more adhesive patches configured to be attached to the patient as required by claims 10 and 16) and to sense one or more signals of the patient condition signals from the patient.
Schwartz teaches the invention wherein the one or more non-invasive monitoring devices comprise one or more wearable monitors comprise adhesive patches configured to be worn by the patient and to sense one or more signals of the patient condition signals from the patient (Figs. 1a-1d: modular adhesive patch sensor system).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin and Gavish to include one or more wearable monitors to sense one or more signals of the patient as taught by Schwartz, the motivation being that a wearable monitor placed against the skin of a user can be used to assess features beyond that of the motion-based sensing of Halperin to better aid in detection of respiratory distress, wherein such features may include skin surface acoustic signals – suitable for capturing data related to a sleep apnea event, an airway obstruction, wheezing, an asthmatic event, or the like (Paragraph 0201).
Re. Claims 9 and 15: Halperin in view of Gavish teach the invention according to claims 1 and 11.  Halperin and Gavish do not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more mobile cellular devices configured to be worn or carried by the patient or placed near the patient and to sense one or more signals of the patient condition signals from the patient.
Schwartz teaches the invention wherein the one or more non-invasive monitoring devices comprise one or more mobile cellular devices configured to be worn or carried by the patient or placed near the patient and to sense one or more signals of the patient condition signals from the patient (Paragraphs 0325-0326: describing a host device placed near the subject (which may be a smartphone) which analyzes patch data, fuses sensor information, and processes signals thereof; Paragraph 0329: wherein the host device senses “information quality” of the patient condition signals).
Re. Claim 20 (similarly to claim 4): Halperin in view of Gavish teach the invention according to claim 19.  Halperin and Gavish do not teach the invention further comprising determining whether the patient is sleeping; and controlling the processing of the patient condition signals based on the activity level of the patient or whether the patient is sleeping,
Schwartz teaches an activity sensor configured to sense an activity level of the patient or a sleep sensor configured to sense whether the patient is sleeping (Paragraph 0064: “According to aspect there is provided, a system for assessing a sleep state of a subject”).  Schwartz teaches a modular monitoring solution with a wide range of applications, including analyzing respiratory distress (Paragraphs 0149, 0201).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin and Gavish to include a sleep sensor to detect whether or not the patient is sleeping, the motivation being that since Halperin teaches a device which preferentially analyzes respiratory issues while sleeping (Col. 17: “… parameters such as respiration, heart rate, and/or coughing are monitored during sleep at night”), it would have been obvious to one skilled in the art to have included an explicit sensor which detects a sleep state of a subject as taught by Schwartz to more accurately determine the onset of sleep and to monitor sleep-specific breathing issues such as those listed by Schwartz (Paragraph 0067, Paragraph 0201).
The above-cited portions of Halperin read upon the limitations of “a signal processing controller configured to adjust the processing of the patient condition signals based on the activity of the patient or whether the patient is sleeping.”
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Halperin relates to predicting or detecting conditions including asthma, chronic obstructive pulmonary disease (COPD), cystic fibrosis (CF), congestive heart failure (CHF), diabetes, and epilepsy… The cited portions of Gavish generally relate BRS to cardiovascular and pulmonary diseases.  Applicant is unable to find in Halperin and Gavish how BRS can be applied to the prediction or detection of the conditions of interest as taught in Halperin:”
The specific purpose of Halperin in predicting or detecting conditions related to cardiorespiratory disorders does not preclude the addition of additional metrics which help to ascertain cardiorespiratory function, such as BRS parameters.  Gavish identifies that impairment of cardiovascular reflexes, which BRS is a relevant metric of, is of clinically significance for cardiovascular diseases, wherein Halperin is concerned with many such examples.
In order to possibly overcome the current rejection of the independent claim(s) under 35 U.S.C. 103, Examiner recommends including further limitations describing the BRS parameters, such as those found in Applicant’s Specification, pages 35-36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narkiewicz K, Pesek CA, Kato M, Phillips BG, Davison DE, Somers VK. Baroreflex control of sympathetic nerve activity and heart rate in obstructive sleep apnea. Hypertension. 1998 Dec;32(6):1039-43. doi: 10.1161/01.hyp.32.6.1039. PMID: 9856970 – relevant due to relation between BRS and cardiorespiratory parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791